WASHINGTON, Circuit Justice.
The rule is, thaj; the amended bill should state no more of the original bill, than may be necessary to introduce, and to make intelligible the new matter, which should alone constitute the chief subject of the bill. The reasons for this rule are obvious. Not only is the incorporating of the old bill into the amended bill unnecessary, but it increases the costs, and exposes the defendants, particularly those who have answered the original bill, to the trouble of searching out, and separating the old from the new matter; at the peril of having their answer excepted to, if any mistake should happen, and all the matter of the amended bill should not be answered. The amended bill calls upon the original defendants to answer it, and upon the new defendants to answer both that, and the original bill. Wherever leave to amend the bill is granted, it is more proper to file an amended bill, than to interline the original bill; particularly, if some of the defendants had before answered that bill. The rule, therefore, must be made absolute. But on motion of the plaintiffs’ counsel, leave was granted to file a new amended bill, comprising only the new matter, instead of referring the bill.
Cases cited by the plaintiffs’ counsel, Hind, Prac. By the defendants’ counsel. Har. Cli. Prac.